Citation Nr: 0324535	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  98-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder, including an anxiety disorder and post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This appeal arises from August 1995 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan which denied the veteran's 
applications to reopen his claims for service connection for 
a nervous disorder and residuals of exposure to mustard gas.  

The Board of Veterans' Appeals (Board) in a March 2000 
decision and remand reopened the claim for service connection 
for a nervous disorder and found that finality had not 
attached to the August 1995 rating decision denying service 
connection for residuals of exposure to mustard gas.  In the 
remand the RO was ordered to provide the veteran with a 
supplemental statement of the case as to the issue of service 
connection for residuals of exposure to mustard gas.  

The issue of residuals of exposure to mustard gas is the 
subject of the remand portion of this decision.  


FINDING OF FACT

The veteran's current psychiatric disorder, variously 
diagnosed as a psychoneurotic anxiety disorder, generalized 
anxiety disorder and post-traumatic stress disorder, is 
causally linked to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, characterized by anxiety, have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters.  There has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued 
final regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A. 

In the present case, the Board has determined the evidence 
supports the grant of service connection for a psychiatric 
disorder and for that reason there is no prejudice to the 
veteran in adjudicating the claim without further discussion 
of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background.  At the time of his examination for 
induction into the service in December 1942 the veteran's 
nervous system was noted to be normal.  On service separation 
in January 1946 the psychiatric diagnosis was normal.  In the 
list of significant diseases "Nervous 1944" was noted.  

The veteran's service separation papers note he served during 
World War II in the campaigns in the Asiatic Pacific Theater 
and the Philippines.  The veteran's military occupational 
specialty was heavy truck driver.  

A VA examination in August 1948 noted the veteran's nervous 
system was normal.  

In October 1954 the veteran submitted a statement from his 
private physician that he had been under his care 
periodically for the past five years with a diagnosis of 
psychoneurosis, anxiety state.  

The veteran submitted a statement from his sister in May 
1995.  She stated the veteran had never been the same since 
the service.  His nerves were "gone."  Since the service he 
had gone from doctor to doctor for various ailments.  

The veteran submitted a statement from his physician, Dr. 
MGF, in August 1998.  Dr. MGF wrote as follows:

Based on my examination, diagnosis and 
prognosis, it is my opinion (the veteran) 
may have suffered some degree of mental 
trauma from burns and anguish resulting 
in the "gasoline dump explosion," which 
occurred while (the veteran) was on 
active duty in the armed services in 
1944.  On a more current note, (the 
veteran's) primary care physician has 
indicated a finding of severe anxiety.  


The veteran also submitted a letter from Dr. R.  Dr. R wrote 
as follows:

(The veteran) 74, was evaluated in my 
office on July 27, 1998, when he brought 
himself in complaining of chronic 
anxiety.  

Notably he sustained burn injury of up to 
50 percent of his body surface from a 
gasoline dump explosion during his Army 
Service in 1944.  

He states that since that time he was 
treated psychiatrically, having taken 
various psychotropic agents over the 
years including tricyclic antidepressants 
and benzodiazepines.  Most recently he 
had been on Zoloft for the past two years 
but without much therapeutic benefits.  

Presently he complained of insomnia, 
nightmares, irritable mood, pervasive 
anticipatory anxiety, and tremulousness 
of extremities.  He claims that he has 
been suffering from above symptoms ever 
since 1944.  Family history was negative 
of any major effective disorder or 
substance abuse.  He himself denied ever 
abusing illicit drugs or alcohol.  Also 
he denies cigarette smoking.  

He was then diagnosed R/O generalized 
anxiety disorder and R/O post-traumatic 
stress disorder, chronic and was put on 
Buspar.  His prognosis is yet to be 
determined.  

A VA psychiatric evaluation of the veteran was conducted in 
May 2000.  The veteran reported that while stationed in New 
Guinea during World War II a gasoline dump was ignited by a 
grass fire.  The gasoline barrels blew up and blew him into a 
pond.  He was significantly burned from the waist up.  He was 
hospitalized for thirty days.  He still recalled the incident 
quite vividly and had multiple nightmares when he was in 
service.  He also recalled another incident when he was 
involved in moving coffins from a cemetery.  After he 
returned from the service the veteran felt very nervous about 
these incidents and continued to remember them on a regular 
basis.  He sought psychiatric treatment in the 1950's and 
talked about his nervous condition.  The veteran had started 
working for GM shortly after he returned from the service and 
had worked for them for approximately 35 years.  He retired 
15 years ago.  He had never married and lived alone.  He 
reported a history of ongoing psychiatric treatment since the 
1950s.  

The veteran reported regular reexperiencing symptoms of the 
traumatic event, including daytime remembrances, flashbacks 
and nightmares.  At times he woke up in a startled state with 
sweats after remembering what happened to him in the service.  
He avoided associations with the trauma including war related 
events.  He had significant difficulty when he saw fires or 
matches, which caused him to jump.  He avoided people and 
associations with the trauma.  He reported he had never 
married because of his anxiety state and had difficulty 
getting close to people.  He currently tried to help people 
with church-related activities which helped him forget his 
traumatic memories.  He had sleep problems, hypervigilance 
and an aggravated startle response.  Those symptoms had been 
fairly chronic over the years.  He denied any significant 
mood symptoms.  The diagnosis was PTSD.  In his discussion 
the VA examiner stated the veteran's symptoms were consistent 
with a diagnosis of PTSD.  The symptoms appeared related to 
traumatic events while on active duty.  The symptoms appeared 
fairly chronic, but over the years had been fairly mild in 
their effect on his functioning.  

In January 2003 the RO sent a request to U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) asking them to 
provide information to verify the veteran's claimed stressors 
in service.  They received a reply in March 2003.  They 
explained that the information received from the RO was 
insufficient to conduct meaningful research.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  

Analysis.  Although the service medical records do no show a 
diagnosis of a chronic psychiatric disorder, there is 
indication that the veteran was evaluated for anxiety during 
that time.  The Board further notes that a 1954 physician's 
statement indicates that the veteran was treated for an 
anxiety disorder beginning in 1949, only three years after 
his discharge from service.  Moreover, medical records dated 
in recent years, to include treating physicians and a report 
of a recent VA psychiatric examination, clearly demonstrate a 
current psychiatric disorder, variously diagnosed as an 
anxiety disorder and PTSD.  There appears to be a 
satisfactory diagnosis of PTSD, and satisfactory medical 
linkage between the diagnosis and a purported service 
stressor.  

When assessing veterans' claims for service-connected 
disability compensation, the VA must give due consideration 
to the places, types, and circumstances of the veteran's 
service as shown by his service records, and other designated 
sources.  In this regard, when a veteran is claiming 
compensation for a disability which resulted from the 
veteran's engagement in personal combat with the enemy, 
satisfactory lay or other evidence may suffice to 
substantiate the claim.  38 U.S.C.A. § 1154 (West 2002).  

Where the evidence of record establishes the veteran engaged 
in combat, and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and the claimed stressor is consistent with the 
conditions or circumstances of the veteran's service, the 
veteran's lay testimony alone is sufficient to establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's service personal records show that he was a 
heavy truck driver while in the Asiatic Pacific Theater 
during World War II; it is not evident that he had combat 
duty.  As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events. Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet.  App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).

Private and VA medical evidence links the veteran's current 
anxiety disorder, to include PTSD, to an alleged incident 
during service.  Specifically, the veteran alleges that he 
sustained burns over 50 percent of his body as the result of 
an explosion.  The service medical records do not confirm 
such an incident.  Attempts to confirm the alleged stressor 
have been unsuccessful.  It is also pertinent to note that 
the veteran made no such allegation when he filed his 
original claim for service connection for a psychiatric 
disorder in 1954.  Attempts to verify this alleged incident 
have been unsuccessful.  See January 2003 statement from 
USASCRUR.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Nevertheless, the Board finds that the evidence 
is evenly balanced as to whether the veteran's psychoneurotic 
disorder began during service.

While residuals of burn injuries are not apparent, the Board 
finds that, in addition to the medical evidence of treatment 
for an anxiety disorder during service, during the years 1949 
to 1954, and in more recent years, there is lay evidence of 
the veteran's psychiatric symptoms over the years since his 
separation from service.  While the VA and private physicians 
have attributed his current psychiatric disorder to an 
unverified stressor, the VA psychiatric examination was 
obtained pursuant to the Board remand for the specific 
purpose of determining whether the veteran's psychiatric 
disorder began during or was causally linked to some incident 
of service.  The examiner focused on the latter part of the 
question in linking the veteran's PTSD to an unverified 
stressor; he did not answer the former part of the question: 
did the veteran's anxiety disorder begin during service given 
the treatment during and proximate to service noted above.  
Under these circumstances, the Board would normally return 
the claims file to the examiner to answer the latter 
question.  However, given the facts in this case, to include 
competent evidence of an anxiety disorder during service and 
within three years of service; lay evidence of continuing 
anxiety and a history of additional post-service psychiatric 
treatment; and competent evidence of a psychiatric disorder 
in recent years, the Board finds that the evidence is in 
relative equipoise as to whether the veteran's anxiety 
disorder began during active service.  According, service 
connection for a psychiatric disorder, variously diagnosed as 
a psychoneurotic disorder with anxiety, a generalized anxiety 
disorder and PTSD, is warranted.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303.  



\



ORDER

Service connection for a psychiatric disorder, variously 
diagnosed as psychoneurotic anxiety, a generalized anxiety 
disorder and PTSD, is granted.  


REMAND

The veteran's claim for service connection for residuals of 
exposure to mustard gas in service was remanded to the RO by 
the Board in March 2000.  The purpose of the remand was to 
issue the veteran a supplemental statement of the case as to 
the issue of service connection rather than whether new and 
material evidence had been submitted.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Stegall v. West, 11  Vet. 
App. 268 (1998) held that a remand by the Board confers on 
the veteran as a matter of law, the right to compliance with 
the remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  In this 
instance the supplemental statement of the case was 
inadequate since it did not include the regulations relating 
to service connection for disabilities related to mustard gas 
exposure in service set out in 38 C.F.R. § 3.316.  

In addition, 38 C.F.R. § 3.159(b) provides that VA must 
notify claimants of the necessary information or evidence to 
substantiate their claim.  The veteran was not informed that 
presumptive service connection is provided for certain 
disabilities based on full body exposure to mustard gas in 
service.  In this remand the Board notifies the veteran that 
the regulations provide as follows:

Except as provided in paragraph (b) of 
this section, exposure to the specified 
vesicant agents during active military 
service under the circumstances described 
below together with the subsequent 
development of any of the indicated 
conditions is sufficient to establish 
service connection for that condition:  
(1) Full body exposure to nitrogen or 
sulfur mustard during active military 
service together with subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.  (2) Full-body exposure to 
nitrogen or sulfur mustard or Lewisite 
during active military service together 
with the subsequent development of a 
chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive 
pulmonary disease.  (3) Full-body 
exposure to nitrogen mustard during 
active military service together with the 
subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316 (2002).  

In Hensley v. West, 212 F.3d 1255 (2000) the United States 
Court of Appeals for the Federal Circuit noted the cited 
regulation established a presumption that the listed diseases 
were caused by mustard gas, but it did not foreclose the 
alternative route of directly demonstrating service 
connection for other unlisted diseases asserted to be caused 
by mustard gas.  In this remand the Board notifies the 
veteran that he may also present competent medical evidence 
of a nexus between his claimed disorders and exposure to 
mustard gas to establish service connection.  

The veteran has asserted his residuals of exposure to mustard 
gas in service include a respiratory disorder, a skin 
disorder and a digestive disorder.  The veteran has not been 
afforded a VA examination to determine if he currently has 
any of the aforementioned.  For that reason the veteran's 
claim should be remanded to arrange for the veteran to be 
examined.  38 C.F.R. § 3.159.  

The Veterans Benefits Administration Manual M21-1, Part III, 
Chap. 5, Part 5.18 (M21-1) outlines the procedures for 
developing claims based on exposure to mustard gas in 
service.  It specifies the methods for developing claims for 
veterans who underwent any full body exposure to mustard gas 
during military service.  As the veteran has not presented 
evidence of diagnosis of one of the presumptive diseases 
listed in 38 C.F.R. § 3.316 the RO did not attempt to verify 
the veteran's exposure to mustard gas in service.  

M21-1 states that prior to the early 1950's information as to 
any kind of testing by the Army was placed in the 
individual's service medical records.  The veteran's service 
medical records in the claims folder do not contain any 
indications the veteran participated in any kind of mustard 
gas testing.  The Board notes the veteran has asserted his 
service medical records were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  A review 
of the veteran's claims folder indicates that he filed a 
claim for VA benefits shortly after his separation from the 
service in 1946.  An envelope in the claims folder containing 
his service medical records is date stamped May 1946.  
Included in the documents submitted by the veteran is an NA 
Form 13060 from the NPRC sent in response to the veteran's 
request for his service medical records.  The box next to the 
statement, "We believe that the Department of Veterans 
Affairs (VA) may possess evidence of your possible 
eligibility for VA benefits" is checked.  There is no 
indication from the NPRC that the veteran's records were 
destroyed in the fire in 1973.  The Board has concluded the 
veteran did not have "fire related service" and that his 
service medical records were located at VA at the time of the 
fire in 1973.  Since the veteran's service medical records do 
not indicate any exposure to mustard gas in service the RO 
must follow the procedures for verifying his claimed exposure 
as set out in M21-1.  

The veteran's claim is remanded to the RO for the following 
actions:

1.  The RO should again ask the veteran 
to clarify the nature of any disability 
he claims is related to his claimed 
exposure to mustard gas in service.  The 
RO should also ask the veteran to list 
the names and addresses of all medical 
care providers who treated the veteran 
for any disorder he claims to be related 
to exposure to mustard gas.  After 
securing the necessary release, the RO 
should obtain these records.  

2.  The RO should attempt to verify the 
veteran's claimed exposure to mustard gas 
in service as outlined in The Veterans 
Benefits Administration Manual M21-1, 
Part III, Chap. 5, Part 5.18.  

3.  If and only if the veteran's claimed 
in-service exposure to mustard gas is 
verified, the veteran should undergo a VA 
examination for the purpose of 
identifying any residuals of such 
exposure.  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed with regard to the 
issue on appeal.  In particular, ensure 
that the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portion of the information 
and evidence necessary to substantiate 
his claim is to be provided by which 
party and the one year time limit to 
submit such information and evidence.  
See 38 U.S.C.A. § 5103(a)(b) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

5.  Thereafter, the RO should 
readjudicate the veteran's claim, to 
include consideration of all evidence 
obtained since its Supplemental Statement 
of the Case (SSOC) was issued in April 
2003.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with an appropriate supplemental 
statement of the case (SSOC), which 
contains a summary of the evidence 
received since the April 2003 SSOC, and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



